Citation Nr: 1738271	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-29 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for status-post right knee replacement.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1968 to September 1972.  During his period of service, the Veteran earned the National Defense Service Medal, Air Force Good Conduct Medal, Air Force Longevity Service Award, Republic of Vietnam Campaign Medal, Vietnam Service Medal, and the Small Arms Expert Marksman Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, among other issues, denied entitlement to a rating in excess of 30 percent for right knee instability status-post replacement.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal for entitlement to an increased rating for his knee condition.


CONCLUSION OF LAW

The criteria for a withdrawal of an appeal by the Veteran have been met for the issue of entitlement to a disability rating in excess of 30 percent for status-post right knee replacement.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1). 

In the present case, the Veteran withdrew his appeal in a letter dated July 2017 and submitted to the Board by his representative in August 2017.  Therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed. 


ORDER

The issue of entitlement to a disability rating in excess of 30 percent for status-post right knee replacement is dismissed.



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


